OPINION of the Court, by
Judge Owsuey.
Charles’ Beeler and Charles Jones having leased of Pope Ms salt-works, executed their deed of covenant to pay the rent therefor ; but failing to pay, Pope issued his distress warrant, and caused sales tobe made of their property, and became himself the purchaser of several ne-groes, &c. Previous, however, to the sales and purchase, Charles Beeler and Jones executed a deed of mortgage for the same property to J. C. Beeler; and to extinguish Ms claim, and obtain a cancelnient of the mortgage, Pope exhibited his bill in chancery, against John C. Beeler only ; and the court below being of opinion the mortgage was fraudulent, decreed it to be cancelled. To reverse this decree, Beeler has prosecuted this writ of error. We arc of opinion that court should not have heard the cause and made a decree oh the merits, before Charles Beeler and Jones were brought before, the court.. They are certainly materially interested in the matter in contest, and according to the uniform course of decision, are necessary parties.
The decree must, therefore, be reversed, and the cause remanded to the court below, with leave for Pope to amend his bill, by making both Jones and Charles Beeler parties, and such other proceedings there had as may be necessary to a final hearing of the cause on the merits. The plaintiff in error must recover his costs in this court.